Citation Nr: 1725564	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-29 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 6, 2009.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD for the period from November 6, 2009, to July 5, 2016.

3.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after July 5, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In December 2013, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in April 2013.  A transcript of that hearing has been associated with the claims file.
 
During the pendency of the appeal, in a May 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's PTSD from 30 percent to 50 percent effective from November 6, 2009.  Later, in an October 2016 rating decision, the AOJ increased the Veteran's PTSD from 50 percent to 70 percent, effective October 2016.  However, applicable law mandates that, when
 a veteran seeks an increased evaluation, it will generally be presumed that the
maximum benefit allowed by law and regulation is sought, and it follows that such
 a claim remains in controversy where less than the maximum benefit available is
 awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been
 recharacterized as reflected on the title page.

Moreover, while the case was in remand status, in an April 2017 rating decision, the AOJ granted entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). The Veteran has not appealed the effective date assigned, but still has time remaining to appeal that decision.  Thus, that issue is not currently in appellate status. Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate NOD must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.   Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 

FINDINGS OF FACT

1.  Throughout the appeal period, resolving all doubt in favor of the Veteran, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.

2.  The Veteran's PTSD has not been productive of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD, but no higher, have been me throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's PTSD is currently assigned a 30 percent evaluation prior to November 6, 2009, a 50 percent evaluation prior to July 5, 2016, and a 70 percent evaluation thereafter  pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 30 percent evaluation is contemplated for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  That section "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

For those cases received by the RO prior to August 4, 2014, the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 70 percent evaluation for PTSD for the entire period on appeal, but no higher.

The Veteran was afforded a VA examination in connection with his claim in December 2008.  At that time, he was experiencing nightmares, recurrent thoughts, avoidance of thoughts and conversations of war and reported being more distant from people since the war.  He reported increased startle response and difficulty concentrating sometimes.  He had been married for 37 years and had two children, who he spoke to several times per year.  He reported calling one friend every couple months and getting together about twice per year.  He had various interests, such as fishing, reading a car magazine and listening to the radio.  The examiner noted that he was anxious during the interview and was also experiencing depression.  The examiner also noted the presence of alcohol abuse.  He then opined that the Veteran's alcohol abuse was a part of his PTSD illness and found that the Veteran was using alcohol to treat his PTSD symptoms.  After his evaluation, the examiner opined that the Veteran's impairment could best be described as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

The Veteran's file contains a memorandum from D.B., a VA rehabilitation counselor, dated in July 2010, which revealed that it was not feasible for the Veteran to participate in a program of vocational rehabilitation.  An April 2014 VA medical opinion also cites to an October 2009 report by D.B., with accompanying evaluation.  The 2009 report opined that the Veteran's service-connected and non-service connected disabilities would substantially contribute to his inability to find suitable employment.  The 2009 evaluation performed on that same date reported that the Veteran's employment ended due to stressors and triggers related to his PTSD.  Apparently, during that evaluation, the Veteran experienced emotional ups and downs and an inability to control his emotions.  The counselor was also unable to close the door to the room due to the Veteran's panic symptoms and noted that the Veteran experienced heightened startle, difficulty with noise levels, difficulty with concentration and staying focused, an incoherent thought process and difficulties with explanations and details related to his VA forms.  As such, the counselor approved infeasibility for the program.

At an appointment with his VA Medical Center in November 2009, the Veteran reported nightmares, avoidance of crowds, a decreased interest and participation in activities and detachment from others.  He was having difficulty sleeping as well as irritability, problems with concentration and memory, and an exaggerated startle response.  He was also suffering from anxiety and panic.  At that time, the Veteran reported that he had quit his job in 2006 due to the harassment of a co-worker who would try to startle him.  He reported that he was afraid he would hurt the co-worker.  At another appointment in November 2009, the Veteran revealed that he had thoughts of suicide, but stated that he was not planning on acting on them because of his wife and children.  He was assigned a GAF of 50 at that time.  The Veteran reported similar symptoms at an appointment in December 2009.  At that time, the Veteran reported that he thought about dying every day, but he was not going to kill himself due to the many years of misery.  

At an appointment in February 2010, the Veteran reported that he had had to stay inside his house for the past few weeks because he was becoming claustrophobic and had suicidal thoughts.  His insight, judgment, and impulse control were noted to be fair, and he reported that he was doing better on his medication.  At another appointment in February 2010, the Veteran's mood was depressed, and his affect was flat, but he was oriented to all spheres, had a neat appearance, fair eye contact, and normal speech and thought processes.  He was not considered to be a danger to himself or others at that time.  His thoughts of suicide and homicide were noted to have improved on his medication.

In March 2010, the Veteran was noted to be alert and oriented with logical thought process, fair insight and judgment, and no suicidal or homicidal thoughts.  His mood was depressed, and his affect was anxious, and the provider noted that the Veteran had had a slight panic attack during the treatment session.  

The Veteran then noted some improvement of his symptoms upon use of medication at an appointment in May 2010.  However, in June 2010, the Veteran reported that he felt no improvement of his anxiety and that he was having more frequent anger outbursts.  He was appropriately dressed and made good eye contact, but appeared very anxious and noted that he felt suffocated in the small room.  At an appointment in September 2010, the Veteran reported a 60 percent improvement in his PTSD symptoms, with use of medication.  He was appropriately dressed for the visit, with normal speech and thought process.

In November 2010, the Veteran reported that he had one male friend and it was not a close relationship.  He stated that he had not had close relationships since combat because it would hurt if he lost them.

In February 2011, the Veteran stated that a recent car accident had acted as a stressor for him.  It caused him to relapse with his sobriety.  He also stated that he was hearing the voice of his friend who had died in Vietnam.  He described the voice as a death voice calling him, which he reportedly had heard on and off since his friend had died.  He stated that the voice frightened him and that alcohol helped to quiet the voice.  At an appointment later in February 2011, the Veteran reported that he had been feeling better and felt that his medication was making a difference.  He was no longer hearing voices, his sleep had improved, and he was feeling positive about his marriage.  The Veteran continued to report improvement and progress during a number of appointments in 2011.  However, in July 2011, however, the Veteran's health care provided noted that he had asked to have the office door open during the session when he was talking about stressors.  The Veteran was able to be coached through his memory and was able to "get grounded again" during that appointment.

The Veteran underwent a VA examination for his PTSD in March 2011.  The examiner reported that the Veteran experienced intrusive thoughts and memories and was troubled by nightmares.  He noted that he was married and considered his wife to be his "rock."  He reported having a few acquaintances, but no close friends and stated that he avoided crowds, as they made him nervous.  After an evaluation, the examiner opined that the Veteran's PTSD symptoms had not changed significantly since his last examination and he continued to have a moderate level of impairment.

At an appointment in April 2011 the Veteran was reportedly alert and oriented with flat affect, good eye contact, normal speech and thought process, and good insight and judgment.  Suicidal or homicidal ideation was not reported.  However, the Veteran noted that he had recently been involved in a verbal altercation with a man at his car club meeting.  He also reported that he had been hearing a crowd talking in his head, but that the voices had disappeared after he took a higher dose of his medication.

The Veteran had a joint counseling session with his wife at a VA Medical Center in June 2012.  The Veteran had requested the appointment after experiencing a particularly strong panic attack with heart palpitations, sweating, trembling, and a feeling of being smothered or choked.  He reported a heartburn feeling and a feeling as though he was losing his mind.  He stated that he was having less severe panic attacks at least once per week.  The Veteran indicated that, when he felt a panic attack coming on, he would try to leave the area or run away.  His wife then noted that the Veteran was scary and unpredictable in such circumstances.  The medical provider noted no suicidal or homicidal ideation, as well as normal speech and thought processes.  The Veteran was noted to have fair impulse control and was assigned a GAF of 58.

Review of the Veteran's VA medical records show that he has remained married, but his medical records indicate that the marriage has had ups and downs.  In February 2011, the Veteran was feeling that the relationship was with his wife was good, but in November 2012, the Veteran reported that his wife wanted a divorce due to his extreme moods.  In October 2013, the Veteran told his medical provider that he had left home due to his wife's nagging.  In March 2014, the Veteran again reported that he was having a tough time with his relationship with his wife.

At an appointment in April 2013, the Veteran discussed his recent panic attack in the lobby of his VA Medical Center, which was triggered by a child screaming.  He was noted to be anxious with fair concentration and impulse control, but was found to have normal speech and thought and good judgment and insight.  A GAF of 63 was assigned.

The Veteran then underwent a VA examination in January 2014.  He reported that he was married and had two children and two grandchildren, who he saw every couple months.  He would help with yardwork around the home and spent his time watching television, hiking with his wife and finding quiet spots in the mountains.  He reported that he did not like to be around people, as he could not cope with that.  He reported that he would go to Wal-Mart at times and become overwhelmed and would have to leave, but at other times, he would recognize another veteran and would enjoy talking with them.  The Veteran also reported that he was not working at that time.  He told the January 2014 examiner that he had quit his job in 2006 after a co-worker continued to harass him by trying to make him jump in surprise.  At that examination, the Veteran reported that seeking help for his symptoms had helped his anger and depression.  He also reported that he had had suicidal thoughts in the past, but did not have such thoughts at that time.  It was noted that the Veteran's wife had confiscated his firearms. 

At the January 2014 VA examination, the VA examiner diagnosed the Veteran with PTSD and alcohol abuse disorder.  The examiner noted that the Veteran's PTSD was causing symptoms of avoidance, anxiety, intrusive thoughts, feelings of guilt and self-blame, diminished interest in activities, irritable mood, being easily startled and frequently watchful.  He indicated that the Veteran's alcohol abuse disorder was causing difficulty sleeping, poor judgment, reduced motivation, depressed mood and interpersonal problems.  After an evaluation of the Veteran, the examiner opined that the Veteran was experiencing occupational and social impairment with reduced reliability and productivity.  The examiner felt it was not possible to differentiate what portion of the occupational and social impairment was attributable to his PTSD or his alcohol abuse disorder.  The Board notes that the January 2014 VA examiner did not discuss or comment on the December 2008 VA examiner's opinion that the Veteran's alcohol abuse was a part of the PTSD illness or the VA medical records which appear to support the same conclusion.

Of note, the January 2014 VA examiner reported that the Veteran had fair hygiene and was notably restless throughout the interview process.  He had requested to have the door open during the interview, so that he would not feel trapped and stood near the door for several minutes, reportedly seeming uncertain about his ability to tolerate the interview.  When the Veteran's wife was separately interviewed, the examiner noted that the Veteran could be heard pacing the hallway.  

A VA medical opinion was obtained in April 2014.  After review of the Veteran's medical records, the April 2014 examiner opined that the Veteran's PTSD symptoms were moderate.  In support of that opinion, the examiner noted that the Veteran also has alcohol abuse disorder.  He then stated that a limited review of the literature showed that there was no consensus on the causal direction of the relationship between PTSD and alcohol abuse.  In this regard, the Board finds that the April 2014 examiner discussed a number of records indicating that the Veteran had alcohol abuse disorder, but did not adequately discuss the Veteran's symptoms of panic, anxiety, isolation, difficulties with stressors and difficulties with relationships in his opinion.  Further, it is unclear to the Board what a "limited review" of the medical literature means.  

In May 2014, the Veteran was assigned a GAF score of 55 by his VA medical provider; however, in June 2014, the Veteran was assigned a GAF score of 63.  Such fluctuation is reflected throughout the Veteran's VA medical records.

At an appointment in October 2014, the Veteran reported having chronic sleep problems, with violent dreams.  He was having multiple triggers for startle response and memory recall.  However, he felt that he was in a good place with his therapy and medications.  He noted a history of suicidal thoughts and self-injury (cutting), brought on by increased anxiety and depression, but he had no current thoughts or behavior were reported at that time.  Similar notes are reflected at various times in the Veteran's medical history, to include at appointments in January 2015, April 2015, November 2015, and January 2016.

In January 2015, the Veteran reported a recent panic attack to his VA medical provider.  He stated that his panic symptoms were the reason why he cannot go out.  He stated that the place he had tried to visit was crowded, and as a result, he had begun to feel smothered and hemmed in.  

At an appointment in May 2015, the Veteran was alert and oriented and denied having suicidal or homicidal thoughts.  However, he became anxious while walking from the lobby to the provider's office and had to return to a more open area of the facility and try the walk again.  The Veteran had two additional panic attacks during that visit.  He reported that the panic attacks embarrassed him and seemed to come out of nowhere with no warning or triggers.

At an appointment in July 2015, the Veteran was happy with himself for the progress he was making and for making it through the appointment with the office door closed.  At an appointment in November 2015, however, the Veteran again asked that the office door be open during his visit.  He was mildly disheveled, but oriented with normal thought and speech, no delusions, no suicidal or homicidal thoughts, and good impulse control.

In April 2016, the Veteran noted that he recently had a panic attack, which caused a department store to ask him to leave.  It was crowded in the building, and he reported that kids screaming triggered his anxiety related to an event that had occurred during combat in one of the villages.  He was attending car shows at that time, but noted that he was more sedentary during the winter.  

The Veteran was afforded another VA examination in March 2017.  At that time, the examiner diagnosed him with PTSD and indicated that his symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking and/or mood.  The Veteran is still married to his wife of 45 years at that time and had recently moved to be closer to his daughter.  The examiner noted that the Veteran had limited interests and hobbies, which included television, walking a little bit, and being close to a park.  The examiner noted that the Veteran had left his job in 2006 as a result of a work conflict related to his affect management issues.  During the examination, the Veteran was noted to be alert, oriented, and cooperative, as well as anxious and hypervigilant.  The examiner found that the Veteran was suffering from a depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  After his evaluation, the VA examiner opined that the Veteran had significant impairment in affect management with poor frustration tolerance, and by extension, he had major difficulty coping with minimal social and/or occupational stressors.  He found that the Veteran was anxious and had significant impairment in attention and concentration ability.  Thus, as demands increased, the Veteran's coping ability becomes more taxed.  He determined that it was doubtful that the Veteran would be able to maintain gainful employment due to these functional deficits, which were directly related to his PTSD diagnosis.

Overall, the Board finds that the medical and lay evidence shows that his symptoms more nearly approximate a 70 percent disability evaluation for the entire period on appeal.  

In this regard, the Board notes that the Veteran has consistently discussed anxiety and panic attacks that are frequent and severe at times with no identifiable trigger.  The medical records repeatedly document that the Veteran has continuously struggled with such attacks throughout the appeal period and demonstrate that such attacks cause him physical symptoms and have isolated him.  As such, the Board concludes that the Veteran's anxiety and panic attacks rise to the level of near-continuous panic, which affects his ability to act independently, appropriately, and effectively.  

The Board also notes that the Veteran has had fleeting suicidal thoughts and a history of self-injury.  He has also reported sometimes hearing "death voices" calling to him.  Additionally, while the Veteran has remained married and maintained relationships with his family, his PTSD has caused him to isolate and withdraw.  The medical records also reflect that his PTSD symptoms and panic attacks cause difficulties in adapting to stressful circumstances.

Moreover, the Veteran's GAF scores have range from 50 to 63.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the Board notes that the Veteran's GAF scares have fluctuated from being in the mild to severe range.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the Veteran's treatment records and the March 2017 VA examination report to be the most probative evidence of the Veteran's psychological symptomatology.  The Board also acknowledges that the December 2008, March 2011, January 2014, and April 2014 VA examiners found that the Veteran's PTSD symptoms more closely aligned with moderate disability evaluations.  However, after review of the evidence as a whole, the Board finds that the Veteran's continual and severe symptoms of anxiety and panic attacks, isolation from others, suicidal thoughts, self-injury, and difficulty in adapting to stressful situations rises to the level of a severe disability.  Further, the Board finds that the January 2014 and April 2014 examiners did not adequately discuss the entirety of the Veteran's PTSD symptoms and instead relied too heavily upon his diagnosis of alcohol abuse.  Neither examiner adequately addressed the findings that the Veteran's alcohol abuse was a part of his PTSD illness.  In contrast, the March 2017 VA examiner's opinion is supported by the medical records.  As such, the Board finds that a 70 percent disability rating is warranted.

The Board has also considered whether an evaluation in excess of 70 percent is warranted at any point during the appeal period.  However, the evidence does not show total occupational and social impairment.  While the Veteran has been shown to be unemployable due to his PTSD symptoms, the Board notes that there is not total social impairment, as the Veteran has remained married and has maintained a relationship with his children.  The Veteran has also reported few friends and little socializing.  This is clearly significant social impairment, but it does not demonstrate total impairment.  

The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment. See Melson v. Derwinski, 1 Vet. App. 334   (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  As such, the Board finds that a 100 percent disability rating is not warranted for the Veteran's PTSD.


ORDER

Entitlement to an initial 70 percent disability evaluation, but no higher, for the entire appeal period is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


